Citation Nr: 1533419	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) from July 2006 to July 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1995 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO issued six rulings, one of which was to deny the Veteran's request for a total disability rating based on individual unemployability (TDIU).  The Veteran initiated his appeal of several rulings, including TDIU, but in his substantive appeal (VA Form 9), he restricted the scope of his appeal to three issues.  Two of the issues raised in his VA Form 9 (service connection for severe sitting pain and left lower extremity radiculopathy) were resolved in his favor after the issuance of a Supplemental Statement of the Case in September 2012.  Accordingly, the Veteran's appeal of the denial of TDIU is the only issue currently before the Board.  


FINDINGS OF FACT

1. During the relevant period, the Veteran's service-connected disability evaluations combine to an overall rating of no less than 80 percent under the Combined Ratings Table; although no one disability was rated at least 40 percent during all of the relevant period, more than one disability affecting a single body system, i.e., orthopedic, may be combined to reach a rating of 40 percent or more during the relevant period. 

2. The evidence is at least evenly balanced as to whether, from July 2006 to July 2008, the Veteran's service connected disabilities in combination precluded him from performing gainful employment for which his education and occupational experience would otherwise qualify him.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of a TDIU are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Since the Board is granting the only claim at issue, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran, a former Air Force pilot, was discharged for medical reasons in July of 2006.  VA has since determined that the Veteran has nineteen service-connected disabilities, of which eleven have been assigned compensable disability ratings: 1) chronic adjustment disorder with anxiety and major depression, claimed as insomnia and pain syndrome (rated 30 percent from July 2006 to March 2008, 50 percent from March 2008 to March 2015 and 30 percent from March 2015); 2) cervical radiculopathy involving the left upper extremity (rated 20 percent from July 2006); 3) degenerative disc disease of the cervical spine (10 percent from July 2006 and 20 percent from August 2007); 4) bilateral ischial tuberosity and bursitis, claimed as sitting pain (10 percent from July 2006); 5) tinnitus (10 percent from July 2006); 6) sliding hiatal hernia with gastroesophageal reflux disease and benign liver hemangiomas (10 percent from July 2006); 7) left foot scar status post wart removal (10 percent from July 2006); 8) right foot scar status post wart removal (10 percent from July 2006); 9) left lower extremity radiculopathy (10 percent since July 2006); 10) thoracolumbar sprain (10 percent from July 2006 to September 2007, 20 percent from September 2007 to November 2007, 100 percent for a period of convalescence from the date of disc replacement surgery in November 2007 to February 2008, 20 percent from February 2008 to September 2009 and 10 percent from September 2009); and 11) temporomandibular joint syndrome, claimed as dental condition (10 percent from July 2006 to October 2009, 20 percent from October 2009 to March 2015 and 10 percent from March 2015).

The Veteran was unemployed from the time of his discharge in July 2006 until the summer of 2008, when he acquired employment as a graduate assistant after enrolling at a university to pursue a master's of business administration degree.  After receiving his MBA, the Veteran was self-employed as a consultant and later obtained full-time employment.  During the period relevant to this appeal (July 2006 to July 2008), the Veteran had a single disability rated at 40 percent or more from November 2007 until the beginning of February 2008 and from March 2008 to July 2008.  Nevertheless, under 38 C.F.R. § 4.16(a), VA will consider the Veteran to meet the schedular requirement of a single disability rated at 40 percent or more if multiple disabilities affecting "a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric" combine to reach 40 percent.  

Prior to assignment of his post-surgery temporary 100% rating, certain combinations of the following disabilities - cervical radiculopathy (20 percent), cervical degenerative disc disease (10 percent from July 2006 and 20 percent from August 2007), bilateral ischial tuberosity bursitis (20 percent), left lower extremity radiculopathy (10 percent) and thoracolumbar sprain (10 percent from July 2006 and 20 percent from September 2007) - may be combined to reach or exceed the required 40 percent.  Cervical degenerative disc disease, ischial tuberosity bursitis and thoracolumbar sprain are disabilities of the orthopedic system.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1338 (32d ed. 2012) (orthopedic means "pertaining to the correction of deformities of the musculoskeletal system; pertaining to orthopedics.")   

Cervical and lower extremity radiculopathy might reasonably be classified as either orthopedic or neurological disabilities.  When a statute or regulation is ambiguous, VA must ordinarily adopt the interpretation most favorable to the Veteran.  See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014).  The general rating formula for diseases and injuries of the spine clearly anticipates that musculoskeletal diseases of the spine will result in neurological abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, n. 1 (2014).  Given VA's obligation to administer the regulations under a broad interpretation, see 38 C.F.R. § 4.3 (2014), the Board finds that the Veteran's cervical and lower extremity radiculopathy may be considered orthopedic disabilities for the purposes of establishing one disability rated at least 40 percent under 38 C.F.R. § 4.16(a).  Consistent with this ruling, the Board finds that the Veteran meets the schedular criteria for a TDIU rating from July 2006 to July 2008.

During his active duty service, the Veteran was injured in a car accident in 1997 and he fell down sometime in 2004.  After these injuries, he experienced increasingly severe symptoms of back pain radiating into his buttocks and left lower extremity.  For most of his Air Force career, the Veteran served as a pilot, which required him to remain seated in the cockpit of a refueling aircraft for several consecutive hours.  Due to his disabilities, he was removed from flight status and he worked on staff or administrative assignments, including service as the assistant director of flight operations for his squadron of refueling aircraft.  Shortly after his discharge, a general surgeon found that the Veteran was medically unsuitable for employment as a commercial airplane pilot.

Though apparently unable to work as a pilot, the Veteran has not suggested that he would be permanently incapable of performing some other type of employment.  Not only does he have experience performing administrative assignments for the Air Force, he obtained a master's degree in public policy following his graduation from the Air Force Academy, and his claims file includes many letters from former superiors and colleagues, which suggest that the Veteran had a distinguished career in the Air Force and express high opinions of his intelligence, energy and initiative.  

After being discharged, the Veteran applied for several VA benefits, including vocational rehabilitation.  As part of the application process, the Veteran performed a battery of tests.  While the Veteran scored well in arithmetic and vocabulary, he was in only 4th percentile in reading speed.  The Veteran would later attribute his scores to pain from sitting down when taking the tests.  According to an August 2006 letter to the Veteran from a VA rehabilitation counselor, "Your vocational rehabilitation program has been interrupted because it has been determined that your current medical situation prevents you from being able to work without causing severe aggravation to your service connected disabilities."

An outpatient treatment note from September 2006 described the Veteran as standing during physical examination.  "He states sitting even short periods causes pain in buttocks and down back of legs."  The Veteran participated in physical therapy and received epidural steroid injections.  According to his medical records, these injections provided only temporary relief from his pain.  A physical therapy evaluation, dated May 2007, indicates "perplexing presentation in that he has pain primarily at the left ischial tuberosity area with pain with palpation at the piriformis.  Patient has had significant treatment in this area with no relief."  

The post-service medical records reflect some confusion about the Veteran's diagnosis.  A series of cervical and lumbar imaging studies from September 2007 identified no acute abnormalities.  Yet in February 2007, one of the Veteran's physicians found "electrophysiologic evidence of a left-sided piriformis syndrome . . ."  Based on electrodiagnostic tests in January 2007, a neurologist's report indicated "left-side peroneal lesion without sign of a concomitant L4 radiculopathy, tibial-nerve concern or distal peroneal mononeurolopathy at the fibular head.  Based on clinical symptoms and signs these changes could be due to a piriformis syndrome with entrapment of the sciatic nerve as it potentially traverses this muscle . . ."   Piriformis syndrome, also known as levator ani syndrome, consists of "chronic or recurrent episodes of vague, dull, aching or pressure high in the rectum . . . the pain is often worse when sitting.  It is attributed to spasm of the levator muscles."  DORLAND'S, at 1837.  In September 2009, a VA examiner diagnosed chronic back pain with a history of disc protrusion at L4-5 and degenerative disc disease.

When injections, massage, and physical therapy failed to provide lasting relief for the Veteran's back and buttocks pain, his physicians decided he was a good candidate for disc replacement surgery.  The record includes several letters from physicians suggesting that the type of artificial disc best suited for the Veteran was available in Germany, but as of late 2007, had not yet been approved for use in the United States.  In October 2007, the Veteran's primary care physician wrote that Germany was the only place where the surgery could be performed.  The physician described the surgery as the "quickest way back into the work force and possibly even flying."  On the advice of these physicians, the Veteran travelled to Germany, where German surgeons performed a disc replacement operation, at the Veteran's expense, in November 2007.  

The Veteran's claims file includes treatment records from the German hospital where the disc replacement was performed and post-surgery follow-up in the United States.  According to a March 2008 VA pain consultation note, the surgery relieved the Veteran's leg pain and much of his lower back pain.  But he continued to experience some pain when sitting.

The Veteran applied for disability benefits from the Social Security Administration (SSA).  VA obtained the Veteran's SSA claims file, which includes a functional capacity evaluation dated August 2007.  This evaluation acknowledged that the Veteran felt pain when sitting.  It indicated that the Veteran could sit for about 6 hours during an ordinary eight-hour work day, but that he needed to periodically alternate between sitting and standing.  The SSA file also includes questionnaires completed by the Veteran and his mother.  The Veteran's questionnaire, dated October 2007, states that "sitting increases pain greatly in very short periods . . . concentration [and] completing tasks are significantly hampered."  He also wrote that standing increased his pain.  In November 2007, the Veteran's mother wrote that "anything that requires sitting or more than an hour's concentration [is] out."  The form asked the Veteran's mother how long the Veteran could pay attention and she responded "zero minutes if sitting/2 hours if standing/walking around."  When asked how the Veteran followed written and spoken instructions, she wrote "probably well if not asked to do it sitting."

Partially based on the August 2007 functional capacity evaluation, SSA initially denied the Veteran's application for benefits.  According to the denial notice "The evidence shows that while you may not be able to do your past work you remain capable of doing other work of an uncomplicated nature that does not require heavy lifting and carrying, and would allow you to alternate between standing and sitting.  Accordingly, you do not satisfy Social Security requirements for disability and your claim is not allowed."

The Veteran appealed this decision.  In support of his application, he submitted a questionnaire completed by his primary care physician dated January 2008, which indicated that the Veteran could spend less than six hours of an eight-hour work day sitting and less than two hours standing.  Like the August 2007 evaluation, the physician suggested that the Veteran would require breaks and would need to alternate between standing and sitting.  In March 2008, an administrative law judge issued a decision favorable to the Veteran: "[The primary care physician] has essentially opined that the claimant is unable to competitively perform the required job tasks associated with an ordinary 8-hour full-time workday, as under the above-identified limitations he is limited to performing less than a full range of sedentary work activities on a regular and continuing basis."

The VA physician who examined the Veteran's back and spine in September 2009 was also asked to provide an addendum opinion on unemployability.  According to the examiner, the Veteran "is not unemployable in regards to any of his medical or physical conditions.  He is a highly educated and very intelligent [V]eteran who is working on his MBA.  Hence, for his level of education and training and experience, he is not unemployable.  Regarding his problem with sitting, he can get up and move around and not sit  for any length of time to compensate.  Please note that he does not even take any medications for this pain.  He can also work on arranging for different seats, cushions or use a kneeling type chair.  He could also use a stand up desk.  This pain complaint should not preclude his ability to work or even sit."  

While the SSA's findings are not binding on the Board, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the Board has reached a similar conclusion after reviewing all the evidence in this case.  The September 2009 addendum opinion of the VA examiner contained a clear rationale and is entitled to some weight.  However, that opinion was based on an examination which took place after the Veteran's disc replacement surgery in November 2007 and after his subsequent period of recovery, which, according to his VA treatment records, substantially reduced the severity of his symptoms.  The VA examiner also formed her opinion after the Veteran had returned to graduate school, begun working as a graduate assistant, and essentially was no longer unemployed.  

Moreover, it may be true that the Veteran was not taking pain medication in September 2009.  But medical records from the period relevant to this appeal (July 2006 to July 2008) reflect that the patient "reluctantly . . . accepted opioid treatment with limited improvement."  He also frequently took ibuprofen but discontinued this practice when it resulted in complications.  

The September 2009 opinion might deserve substantially more weight if it reflected the general consensus of the views of the many medical providers who treated the Veteran.  But it does not.  In March 2008, a VA physician wrote that "pain would clearly interfere with employment, especially at desk jobs."  The general surgeon, who disqualified the Veteran from working as a commercial pilot, wrote that "he is incapacitated from a flying livelihood or even a sedentary occupation."  In a November 2007 letter, just prior to disc replacement surgery, the Veteran's primary care physician wrote, "Released [from the Air Force] with intolerable pain, [the Veteran] was robbed of a possible Air Force career as a pilot and subsequently any career."  According to yet another physician, "Due to medical condition, the patient is unemployable."  

TDIU is available if the Veteran is unemployable because of a service connected disability or combination of disabilities.  See 38 C.F.R. § 3.341.  The September 2009 examiner offered a sensible assessment of the functional effects of the Veteran's pain when sitting, but she did not explain how standing or kneeling for long periods might impact his other service-connected disabilities, particularly his back and radiculopathy symptoms.  In August 2007, a neurosurgeon wrote that the Veteran experienced "some numbness in the heels if he stands for any lengthy period of time but also has continued problems with sitting for long periods of time."  The Veteran himself claimed that standing aggravated his back and neck pain and that it was painful for him to kneel.  

While the rationale of the September 2009 VA examiner's opinion is understandable, it is not clear whether, after having examined him on a single occasion, the VA physician was aware of the unusual aspects of the Veteran's medical condition, including the initial difficulty of coming to a diagnosis.  These uncertainties were certainly appreciated by the private physicians who provided contrary opinions.  In March 2007 the Veteran's general surgeon wrote that "[the Veteran] has a most baffling type of disability that might be wrongly interpreted as malingering. . . I am thoroughly convinced that his disability is organic and/or anatomic.  He does not conceal the fact that he can stand or walk or swim.  He simply cannot sit down comfortably for even a brief time including driving a car."  

Finally, the Veteran is competent to testify about his pain and the functional limitations associated with that pain.  While the Board must independently assess the credibility of his statements, see Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991), in this case, the Board finds the Veteran's account of the functional limitations of his pain to be credible.  The evidence is overwhelming that he made great efforts to recover from his disability as quickly as possible.  According to a VA physician assistant's August 2007 note, "He is expending considerable financial and emotional resources to get better."  Indeed, he sold his house, in part to pay for an expensive operation recommended by his physicians, for which he took the unusual step of flying to Germany when the same procedure could not be obtained in this country.  In March 2010, after the Veteran became employed again, the Veteran wrote to SSA and asked that his disability payments be discontinued.  It is unlikely that someone would do these things, if it were his intention to maximize the extent and duration of his disability compensation by exaggerating the extent of his pain.  

For these reasons, it is at least as likely as not that, from July 2006 to July 2008, the Veteran was precluded from gaining and following substantially gainful employment by reason of his service-connected disabilities.  The Board must resolve the resulting reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) from July 2006 to July 2008 is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


